Title: From Thomas Jefferson to Wilson Cary Nicholas, 25 October 1801
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


Dear Sir
Washington Oct. 25. 1801.
I take the benefit of your cover to get a safe conveyance for the inclosed. a copy of the ratification by the first Consul, of our convention, is arrived. it is expressed to be with an ‘understanding always that the matters which were the subject of the suppressed article are abandoned on both sides.’ altho’ I consider this as a superfluous caution, nothing being more settled than that things not provided for on a treaty of peace are abandoned, yet, as it is a sore circumstance to the merchants, I shall not proclaim the treaty, but leave it on the shoulders of the Senate to accept.—I think it probable mr King has signed a convention with England commuting the VIth. article of that treaty with £600,000. sterl. payable at 10. annual instalments. this however, being not yet certain, is for your own ear only. spoliations are still to be compensated to us. the banditti boats of Algesiras have lately committed very unwarrantable depredations on our commerce, which we are representing duly to their government. our suppression of the Portuguese mission arrived there fortunately 3. or 4. days only before a minister was to have come here. he was of course stopped. I begin to hope the transfer of Louisiana to France has not been definitively decided. the new census proves our increase to be in the compound ratio of 31/6 per cent annually & consequently that we double in 22. years 3. months. Accept my best affections & wishes for your health & happiness.
Th: Jefferson
